                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                              GIANCARLO MARTINEZ
Corporation Counsel                                  100 CHURCH STREET                                  Assistant Corporation Counsel
                                                     NEW YORK, NY 10007                                         phone: (212) 356-3541
                                                                                                                   fax: (212) 356-3509
                                                                                                        email: gmartine@law.nyc.gov


                                                                                              March 3, 2020

        VIA ECF
        Honorable Judge Jesse M. Furman
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007


                               Re:        Keith Drew v. City of New York, et al.
                                          18-CV-8529 (JMF)


        Your Honor:

                I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
        Counsel of the City of New York, and the attorney assigned to the defense in the above-
        referenced matter. In that capacity, I respectfully write to request a brief adjournment of the
        Initial Conference, currently scheduled for March 13, 2020 at 11:00 a.m., to a date convenient
        for the Court 1. Plaintiff consents to the above request.




        1
         I am available March 16, 2020, March 18, 2020, or March 19, 2020. Additionally, plaintiff advised me that March
        16, 2020 would work best for him, though he is available any of those dates.
        This request is necessary because the date directly conflicts with my scheduled
participation at an all-day work-related event at a location outside of the office. If Your Honor
grants the above request, attached is a Proposed Order to Produce for the Court’s convenience.

       Thank you for your consideration herein.



                                                    Respectfully submitted,

                                                    /s/_Giancarlo Martinez________
                                                    Giancarlo Martinez
                                                    Assistant Corporation Counsel
                                                    Special Federal Litigation


       BY FIRST CLASS MAIL
cc:    Keith Drew, #19A3129
       Plaintiff Pro Se
       Mid-State Correctional Facility
       9005 Old River Road
       P.O. Box 2500
       Marcy, NY 13403




 Application GRANTED. The initial conference is RESCHEDULED to March 16, 2020, at 11:00
 a.m. Counsel for Defendants shall (1) transmit this endorsed letter and the attached order to the
 Warden of the Mid-State Correctional Facility; (2) contact the Mid-State Correctional Facility to
 arrange the call and to determine the telephone number at which Plaintiff will be reachable at the
 above time and date; and (3) telephone the Court with Plaintiff on the line at the time and date of
 the conference. The parties are reminded to submit the pre-conference materials described in the
 Court's prior Order, ECF No. 58, by Thursday of the week prior to the conference. The Clerk of
 Court is directed to terminate ECF No. 59. SO ORDERED.




                                                      March 3, 2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x

Keith Drew,                                                                      ORDER TO PRODUCE
                                                                    Plaintiff,     18 CV 8529 (JMF)
                          - against -

City of New York, et al.,

                                                                Defendants.

-----------------------------------------------------------------------------x

JESSE M. FURMAN, United States District Judge:


                 IT IS HEREBY ORDERED: that the Superintendent or other official in charge

of the Mid-State Correctional Facility, located in Marcy, New York, produce inmate Keith Drew,

DIN No. 19-A-3129, at a location within the facility with a telephone for the ordered telephone
             March 16, 2020, at 11:00 a.m.
conference on ___________, and for so long thereafter, as the conference continues, and that

plaintiff appear in such place as designated by the Superintendent or other official in charge of

the Mid-State Correctional Facility so that he may attend the scheduled telephone conference.



Dated: New York, New York
          March 3
       ____________, 2020

                                                     HON. JESSE M. FURMAN, U.S.D.J.
